                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


     MATTHEW KRIEDEL,
         Plaintiff,                                           No. 3:18-cv-1472 (SRU)

            v.

     TOWN OF NEWINGTON,
         Defendant.

                               ORDER ON MOTION TO DISMISS

          Matthew Kriedel filed a complaint pro se, seeking to recover for the alleged taking of

personal property. Complaint (“Compl.”), Doc. No. 1. He is now represented. The Town of

Newington (“Newington”) filed a motion to dismiss. For the reasons set forth below, the motion

(Doc. No. 11) is granted.


I.        Standard of Review

          “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). A party that moves to dismiss for lack of

subject matter jurisdiction “may refer to evidence outside the pleadings.” Id. (quoting Kamen v.

American Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986)). To survive a motion brought

under Rule 12(b)(1), a plaintiff “has the burden of proving by a preponderance of the evidence

that [subject matter jurisdiction] exists.” Id. (citing Malik v. Meissner, 82 F.3d 560, 562 (2d Cir.

1996)).
II.    Background

       During the relevant time period, Kriedel was a resident of Newington, Connecticut, and

owned real property at 366 Maple Hill Avenue in Newington (“the property”). Compl., Doc. No.

1, at ¶¶ 2, 4. Kriedel and Newington were involved in litigation concerning alleged blight on the

property. Id. at ¶ 4. Newington claimed that Kriedel’s property violated the municipality’s blight

ordinance because there were abandoned vehicles and a collapsing barn on the property. Id. at ¶

5. After administrative proceedings, Newington notified Kriedel that it would enter the property

and remediate the blight in January 2016. Id. at ¶ 6. Kriedel filed an action, pro se, in

Connecticut Superior Court seeking to enjoin Newington from performing the remediation. Id. at

¶ 7. The court denied Kriedel’s claim for relief and ordered him to remove the blight by July

2016. Id. at ¶ 8. Kriedel appealed, but the appeal was dismissed on August 3, 2016. Id. at ¶ 9.

       On August 30, 2016, Newington provided notice of its intent to enter the property to

remediate the blight. Id. at ¶ 10. On August 31, 2016, Newington entered Kriedel’s property and

“destroyed” his barn. Id. at ¶ 11. Town employees and agents also removed Kriedel’s personal

property from his garage, which Kriedel claims was never authorized. Id. at ¶¶ 11–12. Kriedel

alleges those items have been destroyed. Id. at ¶ 13. Kriedel has demanded in writing that the

personal property be returned or that he be justly compensated for the value of the property. Id.

at ¶ 14. Newington has not complied. Id. at ¶ 16.

       Kriedel filed his complaint on August 31, 2018. Compl., Doc. No. 1. Newington filed a

motion to dismiss on December 14, 2018. Doc. No. 11. Kriedel obtained counsel, who objected

on January 31, 2019. Doc. No. 19. Newington replied on February 11, 2019. Doc. No. 20.




                                                  2
III.      Discussion

          Kriedel seeks to recover for the taken personal property under three legal theories: (1)

violation of his right to due process; (2) taking the personal property without providing just

compensation; and (3) negligence. Compl., Doc. No. 1, at ¶¶ 1, 17. Newington argues that I lack

subject matter jurisdiction over each theory. Memorandum in Support of Defendant’s Motion to

Dismiss (“Def’s Memo”), Doc. No. 11-1, at 3–4.


       A. Taking Without Just Compensation

          Newington argues that Kriedel’s takings claim “is not yet ripe for adjudication, thereby

deriving this Court of subject matter jurisdiction.” Def’s Memo, Doc. No. 11-1, at 4. Kriedel

argues that “Plaintiff’s constitutional claims are ripe for adjudication.” Plaintiff’s Objection to

Defendant’s Motion to Dismiss and Memorandum in Support (“Pl’s Memo”), Doc. No. 19, at 1.

          “Aplaintiff must show that [he] sought redress through the appropriate administrative

avenues before suing in the district court. Id. at 187 (internal citation omitted). In other words, “a

property owner has not suffered a violation of the Just Compensation Clause until the owner has

unsuccessfully attempted to obtain just compensation through the procedures provided by the

State for obtaining such compensation[.]” Norton v. Galligan, 2018 WL 564568, at *5 (D. Conn.

Jan. 25, 2018) (citing Williamson, 473 U.S. at 195).

          Article First, § 11 of the Connecticut Constitution, which states that “[t]he property of no

person shall be taken for public use, without just compensation,” provides an adequate procedure

for a plaintiff alleging a takings claim to obtain just compensation for a taking. Wellswood

Columbia, LLC v. Town of Hebron, 2013 WL 356619, at *3 (D. Conn. Jan. 29, 2013), on




                                                   3
reconsideration in part, 2013 WL 5435532 (D. Conn. Sept. 30, 2013). 1 Furthermore, “[f]ederal

district courts routinely dismiss—and the Supreme Court and Second Circuit routinely uphold

dismissal of—Fifth Amendment claims where a plaintiff has failed to utilize available state

remedies to obtain just compensation for a taking, as prescribed under the Williamson County

ripeness test.” Id.

         In Williamson County, the Supreme Court held that “[t]he Fifth Amendment does not

require that just compensation be paid in advance of, or contemporaneously with, the taking. If a

State provides an adequate procedure for seeking just compensation, the property owner cannot

claim a violation of the Just Compensation Clause until it has used the procedure and been

denied just compensation.” Williamson Cty. Reg'l Planning Comm'n v. Hamilton Bank of

Johnson City, 473 U.S. 172, 173 (1985).

         In Connecticut, a property owner may bring an inverse condemnation action to recover

compensation for property taken from private individuals under Article First, § 11 of the

Connecticut Constitution. Wellswood, 2013 WL 356619, at *3.

         Kriedel “has not shown that the inverse condemnation procedure is unavailable or

inadequate, and until [he] has utilized that procedure, [his] taking claim is premature.”

Williamson Cty, 473 U.S. at 173. Kriedel alleges in the complaint that he sought to enjoin

Newington from remediating the property in Connecticut Superior Court, but that action did not

deal with compensation for the personal property because the action occurred before the personal

property was allegedly taken. See Compl., Doc. No. 1, at ¶¶ 7–8. “Thus, as [Kriedel] has failed to

avail [himself] of the procedures in place to obtain compensation in state court as required”



1
  On reconsideration, District Judge Vanessa L. Bryant held that federal courts retain jurisdiction over cases alleging
violation of the public purpose requirement of the Fifth Amendment. Kriedel does not appear to allege a bad faith
takings claim in his complaint, so the reasoning in the original Wellswood decision applies.

                                                          4
under the ripeness test in Williamson County, Kriedel’s takings claim is not ripe for adjudication

in federal court and must be dismissed for lack of subject matter jurisdiction. Wellswood, 2013

WL 356619, at *4.


    B. Due Process Claim

        In his complaint, Kriedel alleges that Newington deprived him of his personal property

without due process of law. Compl., Doc. No. 1, at ¶ 1. 2

        A post-deprivation remedy is sufficient to create a cause of action, but Kriedel’s

procedural due process claim is unripe because he has not yet availed himself of an inverse

condemnation cause of action under Article 1, Section 11 of the Connecticut Constitution.

Norton v. Galligan, 2018 WL 564568, at *7 (D. Conn. Jan. 25, 2018).

        Accordingly, the due process claim is dismissed for lack of subject matter jurisdiction.


    C. Negligence Claim

        Finally, Kriedel alleges “negligent destruction of property” in his complaint. Compl.,

Doc. No. 1, at ¶ 1. In his opposition motion, Kriedel argues that “[t]his Court has subject matter

[jurisdiction] over claims of illegal discrimination, harassment, sexual harassment and

retaliation.” Pl’s Memo, Doc. No. 19, at 3. Newington argues that Kriedel has not asserted those

claims in his complaint. Def’s Reply Memo, Doc. No. 20, at 2. Newington is correct.

        Kriedel’s negligence claim does not involve a federal question, and Kriedel has not

alleged diversity of citizenship among the parties. Because the court does not have original


2
  In his objection to Newington’s motion to dismiss, Kriedel also asserts that “[t]his Court has subject matter
jurisdiction over [his] unlawful taking, destruction of property and negligence claims under the Fourth
Amendment.” Pl’s Memo, Doc. No. 19, at 1. The complaint, however, does not assert a cause of action under the
Fourth Amendment, either explicitly or implicitly.




                                                        5
jurisdiction over the taking claim or the due process claim, the court also lacks supplemental

jurisdiction over Kriedel’s negligence claim. Accordingly, the negligence claim is also dismissed

due to lack of subject matter jurisdiction.


IV.    Conclusion

       For the foregoing reasons, the motion to dismiss is granted without prejudice to filing a

new action once the matter becomes ripe. The clerk shall close the file.

       So ordered.

Dated at Bridgeport, Connecticut, this 18th day of June 2019.


                                                            /s/ STEFAN R. UNDERHILL
                                                            Stefan R. Underhill
                                                            United States District Judge




                                                6
